IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,617



                    EX PARTE JEFFREY SCOTT FIELDS, Applicant



           ON APPLICATION FOR A WRIT OF HABEAS CORPUS
       CAUSE NO. D-1-DC-2004-904170-A IN THE 390 TH DISTRICT COURT
                         FROM TRAVIS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault and sentenced to life imprisonment. The Third Court of Appeals affirmed his conviction.

Fields v. State, 03-06-00106-CR (Tex. App.–Austin, March 12, 2009).

       Applicant contends, inter alia, that his appellate counsel rendered ineffective assistance

because counsel failed to timely notify Applicant that his conviction had been affirmed.

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court
                                                                                                     2

has entered findings of fact and conclusions of law that appellate counsel failed to timely notify

Applicant that his conviction had been affirmed. The trial court recommends that relief be granted.

Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant is

entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of

the Third Court of Appeals in Cause No. 03-06-00106-CR that affirmed his conviction in Case No.

D-1-DC-2004-904170 from the 309TH Judicial District Court of Travis County. Applicant shall file

his petition for discretionary review with this Court within 30 days of the date on which this Court’s

mandate issues.

       Applicant’s remaining claims are dismissed. Ex Parte Torres, 943 S.W.2d 469 (Tex. Crim.

App. 1997).



Delivered: September 14, 2011
Do not publish